ORDER
The opinion appearing at 761 F.2d 1342 is amended as follows: Section VI, commencing on page 1347, is modified by retaining the first paragraph, eliminating the remainder of the section, and substituting the following:
The Supreme Court recently has expressed caution as to the use of multipliers in calculating reasonable attorneys’ fees. Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, — U.S.-, 106 S.Ct. 3088, 3096-3100, 92 L.Ed.2d 439 (1986). We need not decide in this case whether the use of a multiplier is permissible under the statutory language of the EAJA or under the recent Supreme Court authority. We conclude that compensation for the special factors involved in this case was adequately provided for by the allowance of the hourly rates in excess of the $75.00 specified in the statute.